AO I 06 (Rev. 04/10) Application for a Search Warrant

                                          UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Eastern District of Wisconsin

          In the Matter of the Search of:
                                                                      )
  Information associated with cellular telephone assigned
                                                                      )
  call number 414-810-94 73, which is stored at premises              )
  controlled by U.S. Cellular, a wireless telephone service           )
  provider headquatiered in Chicago, Illinois.                        )
                                                                      )

                                           APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
pe1jury that I have reason to believe that on the following person or prope1iy:

  See Attachment A.

over which the Court has jurisdiction pursuant to Title 18, United States Code, Sections 2703 and 2711, there is now concealed:

  See Attachment B.


The basis for the search under Fed. R. Crim P. 41(c) is:
        IZl evidence of a crime;
        D contraband, fruits of crime, or other items illegally possessed;
        D propetiy designed for use, intended for use, or used in committing a crime;
        D a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of:
Title 21, United States Code, Section 841(a)(l) (distribution of and possession with intent to distribute controlled substances).
The application is based on these facts: See attached Affidavit.

IZl Delayed notice of_60_ _ days (give exact ending date if more than 30 days: _May, 27, 2020_) is requested
    under 18 U.S. C. § 3103 a, the basis of which is set fo1ih on the attached sheet.



                                                                                        Applicant's signature

                                                                                  Christopher P. Farrell, FBI Special Agent
                                                                                        Printed Name and Title

Sworn to before mernd signed in my presence:

Date:       ·r}r1 /'}Ovf)
               I       I                                                                Judge's signature d
                                                                                                          y
                                                                                                          /I
City and State: Milwaukee, Wisconsin                                       William E. Duffin             I'v     , U.S. Magistrate Judge
                                                                                        Printed Name and Title




                             Case 2:20-mj-00087-WED Filed 02/27/20 Page 1 of 21 Document 1
                          AFFIDAVIT IN SUPPORT OF
                   AN APPLICATION FOR A SEARCH WARRANT

       I, Christopher P. Farrell, being first duly sworn, hereby depose and state as

follows:

                  INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant

under Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(l)(A) for

information about the location of the cellular telephone assigned call numbers (414)

810-94 73 (the "Target Cell Phone"). The Target Cell Phone having subscriber

JEFFREY JONES, and known to be used by JEFFREY R. JONES (date of birth:

XX/XX/1984), whose service provider is U.S. Cellular, (the "Service Provider") a

wireless telephone service provider headquartered in Chicago, Illinois. The Target

Cell Phone is described herein and in Attachment A, and the location information

to be seized is described herein and in Attachment B.

       2.      Because this warrant application seeks the prospective collection of

information, including cell-site location information, that may fall within the

statutory definitions of information collected by a "pen register" and/or "trap and

trace device," see 18 U.S.C. § 3127(3) & (4), I also make this affidavit in support of

an application by the United States of America for an order pursuant to 18 U.S.C

§§ 3122 and 3123, authorizing the installation and use of pen registers and trap and

trace devices ("pen-trap devices") to record, decode, and/or capture dialing, routing,


                                            1



           Case 2:20-mj-00087-WED Filed 02/27/20 Page 2 of 21 Document 1
addressing, and signaling information associated with each communication to or

from the Target Cell Phone.

       3.    I am a Special Agent with the Federal Bureau Investigation, and have

been since August of 2008. I have been assigned to the Southeastern Wisconsin

Regional Gang Task Force since September of 2019. I was previously assigned to

the Louisville and Pittsburgh Field Offices. Prior to being employed with the FBI, I

was a police officer for approximately six and a half years. I am an investigator or

law enforcement officer of the United States within the meaning of 18 U.S.C.

Section 2510(7), in that I am empowered by the law to conduct investigations of and

to make arrests for federal felony arrests.

      4.     As a Special Agent, I have participated in the investigation of

narcotics-related offenses, resulting in the prosecution and conviction of individuals

and the seizure of illegal drugs, weapons, United States currency and other

evidence of criminal activity. As a narcotics investigator, I have interviewed many

individuals involved in drug trafficking and have obtained information from them

regarding acquisition, sale, importation, manufacture, and distribution of controlled

substances. Through my training and experience, I am familiar with the actions,

habits, traits, methods, and terminology utilized by the traffickers and abusers of

controlled substances. I have participated in all aspects of drug investigations,

including physical surveillance, execution of search warrants, undercover

operations, court-ordered wiretaps, analysis of phone and financial records, and the

arrests of numerous drug traffickers. I have also been the affiant of many search

                                              2



        Case 2:20-mj-00087-WED Filed 02/27/20 Page 3 of 21 Document 1
warrants. Additionally, I have spoken with other experienced narcotics

investigators on numerous occasions concerning the method and practices of drug

traffickers and money launderers. Furthermore, I have attended training courses

which specialized in the investigation of narcotics trafficking and money

laundering. Through these investigations, my training and experience, and

conversations with other law enforcement personnel, I have become with the

methods used by drug traffickers to manufacture, smuggle, safeguard, and

distribute narcotics, and to collect and launder trafficking-derived proceeds. I am

further aware of the methods employed by major narcotics organizations to thwart

any investigation of their illegal activities.

       5.      The facts in this affidavit come my personal observations, my training

and experience, my review of documents, and information obtained from other law

enforcement agents and witnesses. This affidavit is intended to show merely that

there is probable cause for the requested warrant and does not set forth all of my

knowledge about this matter.

      6.       Based on the facts set forth in this affidavit, there is probable cause to

believe that violations of Title 21 Untied States Code, Sections 84l(a)(l)

(distribution of and possession with the intent to distribute controlled substances)

have been committed, are being committed, and will be committed by JEFFREY R.

JONES (XX/XX/1984). There is also probable cause to believe that the location

information described in Attachment B will constitute evidence of these criminal



                                             3



           Case 2:20-mj-00087-WED Filed 02/27/20 Page 4 of 21 Document 1
violations and will lead to the identification of other individuals who are engaged in

the commission of these offenses.

      7.       The court has jurisdiction to issue the proposed warrant because it is a

"court of competent jurisdiction" as defined in 18 U.S.C. § 2711. Specifically, the

Court is a district court of the United States that has jurisdiction over the offense

being investigated, see 18 U.S.C. § 2711(3)(A)(i).

                                 PROBABLE CAUSE

      8.       The United States, including the FBI and the FBI's Southeastern

Wisconsin Regional Gang Task Force, are conducting a criminal investigation of

JEFFREY R. JONES regarding possible violations of Title 21, United States Code,

Section 841(a)(l) (distribution of and possession with intent to distribute controlled

substances).

      9.       In January of 2020, case agents interviewed a confidential source (CS

#1). CS #1 stated "RJ" is a Gangster Disciple gang member who is selling heroin

and fentanyl. CS #1 indicated s/he had purchased narcotics from RJ in the past and

would be able to purchase narcotics again from RJ. CS #1 indicated RJ drives a

black Nissan Maxima with Illinois plates. CS #1 indicated RJ was currently in

possession and known to use phone number (414) 810-9473, the Target Cell

Phone, to facilitate illegal narcotics transactions. A case agent showed a single

Milwaukee Police Department booking photograph of JEFFREY R. JONES (date of

birth: XX/XX/1984) to CS #1. CS #1 positively identified the photograph as the

person CS #1 knew as "RJ."

                                           4



        Case 2:20-mj-00087-WED Filed 02/27/20 Page 5 of 21 Document 1
       10.   Based upon my training and experience, I know that a "controlled buy"

(and/or controlled contact) is a law enforcement operation in which a confidential

source purchases drugs from a target. The operation is conducted using

surveillance, usually audio and video taping equipment, and pre-recorded purchase

money. When a confidential source is used, s/he is searched for contraband,

weapons, and money before the operation. The confidential source is also wired with

a concealed body recorder and monitoring device. When the transaction is

completed, the confidential source meets cases agents at a pre-determined meet

location and gives the purchased drugs and the recording/monitoring equipment to

the case agents. The confidential source is again searched for contraband, weapons,

and money. A sample of the suspected drugs is then field tested by case agents for

the presence of controlled substance and then placed in inventory pursuant to

normal inventory procedures. Telephone calls to the target by the confidential

source are consensually recorded calls under the direction and control of case agents

and made in the presence of case agents.

      11.    Case agents believe CS #1 is reliable and credible. First, CS #1 has

provided information and cooperated with law enforcement since October 2019.

Second, CS #l's information is consistent with case agents' knowledge of violent

gang subjects in Milwaukee, Wisconsin. Furthermore, substantial portions of CS

#l's information has been corroborated in other gang investigations by controlled

drug purchases, consensually recorded phone calls, as well as through independent

investigation, including surveillance and information from other sources. CS #1 is

                                           5


        Case 2:20-mj-00087-WED Filed 02/27/20 Page 6 of 21 Document 1
cooperating with law enforcement to obtain consideration from the Milwaukee

County District Attorney's Office for pending charges related to narcotics

trafficking. CS #1 is a convicted felon with prior obstruction, carrying a concealed

weapon, and possession and distribution of narcotics convictions. For these reasons,

case agents believe CS #1 to be reliable.

       12.    On February 3, 2020, case agents interviewed CS #1. CS #1 stated

s/he has purchased fentanyl from JONES since 2015. CS #1 has purchased a

minimum of 10 grams of fentanyl at least 40 times since 2015. CS #1 advised s/he

has purchased 70 grams of fentanyl between seven and eight times. Overall, CS #1

believed s/he purchased half a brick, or kilogram, of pure fentanyl from JONES

since 2015. CS #1 advised JONES has been using the Target Cell Phone for the

last three to four years.

       13.    On February 3, 2020, case agents utilized CS #1 to conduct a controlled

purchased of heroin from JONES. CS #1 advised s/he was successful in setting up a

heroin purchase of approximately 45 grams for $4,100 from JONES. CS #1 advised

JONES was waiting for CS #1 to call him to meet and conduct the transaction. CS

#1 made a consensually recorded phone call to the Target Cell Phone and JONES

answered the phone. CS #1 and JONES discussed meeting, and JONES told CS #1

to meet him at the Popeye's restaurant located at 1567 W. National Avenue in

Milwaukee, Wisconsin. Case agents established surveillance in the area and

observed CS #1 park in the parking lot. Case agents observed JONES arrive in the

parking lot driving a Nissan Maxima and park behind CS #1. CS #1 entered

                                            6



        Case 2:20-mj-00087-WED Filed 02/27/20 Page 7 of 21 Document 1
JONES' vehicle from the front passenger side and then exited shortly thereafter.

JONES was then observed exiting his vehicle, after which he approached CS #1 at

his/her vehicle and engaged in what appeared to be a verbal confrontation. JONES

then returned to his vehicle and left the parking lot.

       14.    Case agents met and debriefed CS #1 after the narcotics purchase from

JONES. Case agents seized the suspected heroin and the recording devices. CS #1

indicated s/he arrived in the parking lot and called JONES at the Target Cell

Phone and notified him that CS #1 was waiting in the parking lot. CS #1 observed

JONES arrive in the parking lot in the black Nissan Maxima and entered the front

passenger seat. CS #1 provided JONES $4,100 in cash and JONES handed a clear

plastic sandwich bag from the center cup holder containing a grey rock-like

substance. CS #1 exited the vehicle and returned to his/her vehicle when JONES

approached CS #l's drive side door. JONES was upset because he believed CS #1

owed him $300. JONES then returned to his vehicle and left the parking lot. CS #1

believed JONES was keeping narcotics at a nearby storage unit because JONES

lives close to the meet location, but it took him a considerably longer time to arrive

to the meet location. 1 JONES also told CS #1 he had to go out of town, which CS #1




      1  On February 21, 2020, CS #1 again debriefed with law enforcement and
stated that he usually meets JONES at either the Popeye's or McDonald's parking
lot, both of which are near Jones' house. However, according to CS #1, it usually
takes JONES longer to arrive, and therefore he believes JONES travels to a storage
location to obtain narcotics before delivering to CS #1.

                                           7



          Case 2:20-mj-00087-WED Filed 02/27/20 Page 8 of 21 Document 1
believed meant that JONES needed to get more narcotics, most likely from Chicago

or Detroit.

       15.      Case agents field tested the suspected heroin which yielded positive

results for the presence of heroin and fentanyl and weighed approximately 44.22

grams. A case agent reviewed the video of the narcotics transaction and determined

it was consistent with CS #l's statements regarding the narcotics transaction. A

case agent also positively identified JONES as the individual who met CS #1 in the

parking lot to conduct the narcotics transaction.

       16.      Case agents searched law enforcement databases to confirm that the

Target Cell Phone is currently being serviced by U.S. Cellular.

       17.      On February 18, 2020, a case agent issued an administrative subpoena

to U.S. Cellular for subscriber information for the Target Cell Phone. The Service

Provider indicated the subscriber was JEFFREY JONES with an address in

Milwaukee, Wisconsin. The Service Provider indicated the Target Cell Phone was

activated on November 9, 2014.

       18.      Case agents are requesting this warrant authorizing the disclosure of

data related to the Target Cell Phone for 30 days to further investigate JONES'

activities, and to identify locations to which JONES is traveling to further his drug

distribution.

      19.       In my training and experience, I have learned that the Service

Provider is a company that provides cellular communications service to the general

public. I also know that providers of cellular communications service have technical

                                            8



        Case 2:20-mj-00087-WED Filed 02/27/20 Page 9 of 21 Document 1
capabilities that allow them to collect and generate information about the locations

of the cellular devices to which they provide service, including cell-site data, also

known as "tower/face information" or "cell tower/sector records." Cell-site data

identifies the "cell towers" (i.e., antenna towers covering specific geographic areas)

that received a radio signal from the cellular device and, in some cases, the "sector"

(i.e., faces of the towers) to which the device connected. These towers are often a

half-mile or more apart, even in urban areas, and can be 10 or more miles apart in

rural areas. Furthermore, the tower closest to a wireless device does not

necessarily serve every call made to or from that device. Accordingly, cell-site data

provides an approximate general location of the cellular device.

                                    Cell-Site Data

      20.    Based on my training and experience, I know that the Service Provider

can collect cell-site data on a prospective basis about the Target Cell Phone.

Based on my training and experience, I know that for each communication a

cellular device makes, its wireless service provider can typically determine: (1) the

date and time of the communication; (2) the telephone numbers involved, if any; (3)

the cell tower to which the customer connected at the beginning of the

communication; (4) the cell tower to which the customer was connected at the end of

the communication; and (5) the duration of the communication. I also know that

wireless providers such as the Service Provider typically collect and retain cell-site

data pertaining to cellular devices to which they provide service in their normal



                                           9



       Case 2:20-mj-00087-WED Filed 02/27/20 Page 10 of 21 Document 1
course of business in order to use this information for various business-related

purposes.

                       E-911 Phase II/ GPS Location Data

      21.    I know that some providers of cellular telephone service have technical

capabilities that allow them to collect and generate E-911 Phase II data, also known

as GPS data or latitude-longitude data. E-911 Phase II data provides relatively

precise location information about the cellular telephone itself, either via GPS

tracking technology built into the phone or by triangulating on the device's signal

using data from several of the provider's cell towers. As discussed above, cell-site

data identifies the "cell towers" (i.e., antenna towers covering specific geographic

areas) that received a radio signal from the cellular telephone and, in some cases,

the "sector" (i.e., faces of the towers) to which the telephone connected. These

towers are often a half-mile or more apart, even in urban areas, and can be 10 or

more miles apart in rural areas. Furthermore, the tower closest to a wireless device

does not necessarily serve every call made to or from that device. Accordingly, cell-

site data is typically less precise that E-911 Phase II data. Based on my training

and experience, I know that the Service Provider can collect E-911 Phase II data

about the location of the Target Cell Phone, including by initiating a signal to

determine the location of the Target Cell Phone on the Service Provider's network

or with such other reference points as may be reasonably available.




                                          10


       Case 2:20-mj-00087-WED Filed 02/27/20 Page 11 of 21 Document 1
                                   Pen-Trap Data

       22.    Based on my training and experience, I know each cellular device has

one or more unique identifiers embedded inside it. Depending on the cellular

network and the device, the embedded unique identifiers for a cellular device could

take several different forms, including an Electronic Serial Number ("ESN"), a

Mobile Electronic Identity Number ("MEIN"), a Mobile Identification Number

("MIN"), a Subscriber Identity Module ("SIM"), a Mobile Subscriber Integrated

Services Digital Network Number ("MSISDN"), an International Mobile Subscriber

Identifier ("IMSI"), or an International Mobile Equipment Identity ("IMEI"). The

unique identifiers - as transmitted from a cellular device to a cellular antenna or

tower - can be recorded by pen-trap devices and indicate the identity of the cellular

device making the communication without revealing the communication's content.

                              Subscriber Information

      23.    Based on my training and experience, I know that wireless providers

such as the Service Provider typically collect and retain information about their

subscribers in their normal course of business. This information can include basic

personal information about the subscriber, such as name and address, and the

method(s) of payment (such as credit card account number) provided by the

subscriber to pay for wireless communication service. I also know that wireless

providers such as the Service Provider typically collect and retain information about

their subscribers' use of the wireless service, such as records about calls or other

communications sent or received by a particular device and other transactional

                                           11


       Case 2:20-mj-00087-WED Filed 02/27/20 Page 12 of 21 Document 1
records, in their normal course of business. In my training and experience, this

information may constitute evidence of the crimes under investigation because the

information can be used to identify the Target Cell Phone's user or users and may

assist in the identification of co-conspirators and/or victims.

                           AUTHORIZATION REQUEST

      24.    Based on the foregoing, I request that the Court issue the proposed

warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure

41.

      25.    I further request that the Court direct the Service Provider to disclose

to the government any information described in Section I of Attachment B that is

within its possession, custody, or control.

      26.    I also request that the Court direct the Service Provider to furnish the

government all information, facilities, and technical assistance necessary to

accomplish the collection of the information described in Attachment B

unobtrusively and with a minimum of interference with the Service Provider's

services, including by initiating a signal to determine the location of the Target

Cell Phone on the Service Provider's network or with such other reference points

as may be reasonably available, and at such intervals and times directed by the

government. The government shall reasonably compensate the Service Provider for

reasonable expenses incurred in furnishing such facilities or assistance.

      27.    I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of

Criminal Procedure 41(f)(3), that the Court authorize the officer executing the

                                              12


       Case 2:20-mj-00087-WED Filed 02/27/20 Page 13 of 21 Document 1
warrant to delay notice until 60 days "after the collection authorized by the warrant

has been completed. There is reasonable cause to believe that providing immediate

notification of the warrant may have an adverse result, as defined in 18 U.S.C.

§ 2705. Providing immediate notice to the subscriber or user of the Target Cell

Phone would seriously jeopardize the ongoing investigation, as such a disclosure

would give that person an opportunity to destroy evidence, change patterns of

behavior, notify confederates, and flee from prosecution. See 18 U.S.C.

§ 3103a(b)(l). As further specified in Attachment B, which is incorporated into the

warrant, the proposed search warrant does not authorize the seizure of any tangible

property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent that the warrant

authorizes the seizure of any wire or electronic communication (as defined in 18

U.S.C. § 2510) or any stored wire or electronic information, there is reasonable

necessity for the seizure for the reasons set forth above. See 18 U.S.C.

§ 3103a(b)(2).

      28.    Because the warrant will be served on the Service Provider, who will

then compile the requested records at a time convenient to it, reasonable cause

exists to permit the execution of the requested warrant at any time in the day or

night. I further request that the Court authorize execution of the warrant at any

time of day or night, owing to the potential need to locate the Target Cell Phone

outside of daytime hours.




                                          13


       Case 2:20-mj-00087-WED Filed 02/27/20 Page 14 of 21 Document 1
                            ATTACHMENT A

                        Property to Be Searched

1. Records and information associated with the cellular device assigned (414)

   810-9473 (referred to herein and in Attachment Bas the "Target Cell

   Phone), with an unknown subscriber that is in the custody or control of U.S.

   Cellular (referred to herein and in Attachment Bas the "Provider"), a

   wireless communications service provider that is headquartered at 8410 W.

   Bryn Mawr Avenue, Chicago, Illinois 60631.


2. Prospective E-911/GPS Data latitude-longitude information for the Target

   Cell Phone.




                                     1


   Case 2:20-mj-00087-WED Filed 02/27/20 Page 15 of 21 Document 1
                                ATTACHMENT B

                       Particular Things to be Seized

I.      Information to be Disclosed by the Provider

     To the extent that the information described in Attachment A is within the

possession, custody, or control of the Provider, including any information that

has been deleted but is still available to the Provider or that has been preserved

pursuant to a request made under 18 U.S.C. § 2703(£), the Provider is required

to disclose to the government the following information pertaining to the

Account listed in Attachment A:

        a. The following subscriber and historical information about the
           customers or subscribers associated with the Target Cell Phone for
           the time period February 3, 2020 to the present:

              1. Names (including subscriber names, user names, and screen
                 names);

              11. Addresses (including mailing addresses, residential addresses,
                  business addresses, and e-mail addresses);

             111. Local and long distance telephone connection records;

             1v. Records of session times and durations, and the temporarily
                 assigned network addresses (such as Internet Protocol ("IP")
                 addresses) associated with those sessions;

              v. Length of service (including start date) and types of service
                 utilized;

             v1. Telephone or instrument numbers (including MAC addresses,
                 Electronic Serial Numbers ("ESN"), Mobile Electronic Identity
                 Numbers ("MEIN"), Mobile Equipment Identifier ("MEID");
                 Mobile Identification Number ("MIN"), Subscriber Identity
                 Modules ("SIM"), Mobile Subscriber Integrated Services Digital
                 Network Number ("MSISDN"); International Mobile Subscriber

                                        1


     Case 2:20-mj-00087-WED Filed 02/27/20 Page 16 of 21 Document 1
           Identity Identifiers ("IMSI"), or International Mobile Equipment
           Identities ("IMEI");

       v11. Other subscriber numbers or identities (including the
            registration Internet Protocol ("IP") address); and

      v111. Means and source of payment for such service (including any
            credit card or bank account number) and billing records; and

       1x. All records and other information (not including the contents of
           communications) relating to wire and electronic communications
           sent or received by the Target Cell Phone including:

           (A) the date and time of the communication, the method of the
           communication, and the source and destination of the
           communication (such as the source and destination telephone
           numbers (call detail records), email addresses, and IP
           addresses); and

            (ii) information regarding the cell tower and antenna face (also
           known as "sectors" through which the communications were
           sent and received)

  b. Information associated with each communication to and from the
     Target Cell Phone for a period of 30 days from the date of this
     warrant, including:

        1. Any unique identifiers associated with the cellular device,
           including ESN, MEIN, MSISDN, IMSI, SIM, or MIN;

       11. Source and destination telephone numbers;

       111. Date, time, and duration of communication; and

       1v. All data about the cell towers (i.e. antenna towers covering
           specific geographic areas) and sectors (i.e. faces of the towers) to
           which the Target Cell Phone will connect at the beginning and
           end of each communication

  c. Information about the location of the Target Cell Phone for a period
     of 30 days during all times of day and night. "Information about the
     location of the Subject Phone" includes all available E-911 Phase II


                                  2



Case 2:20-mj-00087-WED Filed 02/27/20 Page 17 of 21 Document 1
     data, GPS data, latitude-longitude data, and other precise location
     information

        1.   To the extent that the information described in the previous
             paragraph (hereinafter, "Location Information") is within the
             possession, custody, or control of the Provider, the Provider is
             required to disclose the Location Information to the government.
             In addition, the Provider must furnish the government all
             information, facilities, and technical assistance necessary to
             accomplish the collection of the Location Information
             unobtrusively and with a minimum of interference with the
             Provider's services, including by initiating a signal to determine
             the location of the Target Cell Phone on the Provider's
             network or with such other reference points as may be
             reasonably available, and at such intervals and times directed
             by the government. The government shall compensate the
             Provider for reasonable expenses incurred in furnishing such
             facilities or assistance.

       n. This warrant does not authorize the seizure of any tangible
          property. In approving this warrant, the Court finds reasonable
          necessity for the seizure of the Location Information. See 18
          U.S.C. § 3103a(b)(2).




                                   3


Case 2:20-mj-00087-WED Filed 02/27/20 Page 18 of 21 Document 1
   II.      Information to be Seized by the Government

         All information described above in Section I that constitutes evidence of

violations of Title 21, United States Code, Section 841(1)(1) involving JEFFREY R.

JONES.

         Law enforcement personnel (who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, agency

personnel assisting the government in this investigation, and outside technical

experts under government control) are authorized to review the records produced by

the Provider in order to locate the things particularly described in this Warrant.




                                            4



         Case 2:20-mj-00087-WED Filed 02/27/20 Page 19 of 21 Document 1
            CERTIFICATE OF AUTHENTICITY OF DOMESTIC
            RECORDS PURSUANT TO FEDERAL RULES OF
                   EVIDENCE 902(11) AND 902(13)


      I, - - - - - - - - - - - - - ~ attest, under penalties of perjury by

the laws of the United States of America pursuant to 28 U.S.C. § 1746, that the

information contained in this certification is true and correct. I am employed by

U.S. Cellular, and my title is _ _ _ _ _ _ _ _ _ _ __            I am qualified to

authenticate the records attached hereto because I am familiar with how the

records were created, managed, stored, and retrieved. I state that the records

attached hereto are true duplicates of the original records in the custody of U.S.

Cellular. The attached records consist of - - - - - - - - - - -


      I further state that:


      a.     All records attached to this certificate were made at or near the time of

the occurrence of the matter set forth by, or from information transmitted by, a

person with knowledge of those matters, they were kept in the ordinary course of

the regularly conducted business activity of U.S. Cellular and they were made by

U.S. Cellular as a regular practice; and


      b.     Such records were generated by U.S. Cellular's electronic process or

system that produces an accurate result, to wit:




                                           1


       Case 2:20-mj-00087-WED Filed 02/27/20 Page 20 of 21 Document 1
              1.    The records were copied from electronic device(s), storage

medium(s), or file(s) in the custody of U.S. Cellular in a manner to ensure that they

are true duplicates of the original records; and


             2.     The process or system is regularly verified by U.S. Cellular and

at all times pertinent to the records certified here the process and system

functioned properly and normally.


       I further state that this certification is intended to satisfy Rules 902(11) and

902(13) of the Federal Rules of Evidence.




Date                             Signature




                                            2



       Case 2:20-mj-00087-WED Filed 02/27/20 Page 21 of 21 Document 1
